PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,578
Filing Date: 14 Nov 2018
Appellant(s): Morris et al.



__________________
Mark A. Litman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/27/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/24/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument #1:
Issue: The appellant is arguing that the Soltys reference provides a single “secondary symbol on the backs of cards directly associated with a single symbol or two symbols (from rank and suit and rank in standard playing cards) on the face of the cards. As shown in Figures 14 and 15 of Soltys, these secondary symbols are randomly selected (so that there are random, UNRELATED TO EACH OTHER, values are on both sides of the playing card) and these secondary symbols have no indicative relationship to the values on the face of the cards. Therefore, the gaming elements of Soltys cannot make obvious the limitation of: 
“the at least 12 different rank symbols or 12 different point symbols being divided into and represented by at least two but fewer than 6 back side of each of the at least 48 playing cards, wherein each distinct and different set represents multiple known rank symbols or multiple point symbols, with no single rank symbols or single point symbols occurring within more than one of the distinct and different sets of secondary symbol indicators; the back side of each of the at least 48 playing cards having exactly one of at 
Analysis: The Soltys reference discloses that “the symbols appearing on the first side of the plurality of cards can be pseudo-randomly generated and linked to the symbols appearing on the second side of the plurality of cards” (abstract). 
The Soltys reference also teaches the symbols on the face side of the card have a relationship with the symbols on the back side of the card by disclosing “The weighting may increase the likelihood of pseudo-randomly selecting a "high" value secondary symbol 50, 66 (e.g., cherry or high value ranks such as 10, J, Q, K, A) where the primary symbol has a "low" value (e.g., low value ranks such as 2-6). Likewise, the weighting may decrease the likelihood of pseudo-randomly selecting a "high" value secondary symbol 50, 66 (e.g., cherry or high value ranks such as 10, J, Q, K, A) where the primary symbol has a "high" value (e.g., high value ranks such as 10, J, Q, K, A)“ (paragraph 76).
Conclusion: the symbols on the face side of the card and the symbols on the back side of the card are related to each other. The gaming elements of Soltys can be used in a 103 rejection (made obvious) for the aforementioned limitations. 

Argument #2:
Issue: The appellant is arguing (in Remarks, pages 15 - 18) that the examiner’s 103 rejections fail to teach the following limitations:
the at least 12 different rank symbols or 12 different point symbols being divided into and specifically represented by at least two but fewer than 6 distinct and different sets of secondary symbol indicators visible on the back side of each of the at least 48 playing cards, wherein each distinct and different set represents specific multiple known rank symbols or multiple point symbols on the face side of the playing cards, with no single rank symbols or single point symbols occurring within more than one of the distinct and different sets of secondary symbol indicators; 
the back side of each of the at least 48 playing cards having exactly one of at least two but fewer than 6 visually different secondary symbol indicators from the different sets of secondary symbol indicators; 
and each of the at least two visually different secondary indicators on the back side of the playing cards displaying a specific one of the at least two but fewer than 6 distinct and different sets representing a specific range of multiple known rank symbols or multiple point symbols on the face side of the playing card, and without any secondary identifier identifying a specific value within that range. 


Rule: in re Gulack 217 USPQ 401, (CAFC 1983)).
Analysis: In the final office action mailed on the 8/24/21, The examiner stated that “It would have been obvious for one ordinary skilled in the art before the effective filing date of present application to make the aforementioned modification because there is no new and unobvious functional relationship between the printed matter (i.e. the at least two sets but less than six sets of secondary indicators printed on the back of the cards to representing multiple known rank symbols or multiple point symbols) and the substrate (the set of at least 48 playing cards) as taught in re Gulack 217 USPQ 401, (CAFC 1983)).”
In the appeal brief of 10/27/21, the appellant did not provide a rebuttal to the examiner’s rejections (i.e. rejections associated with in re Gulack).
Conclusion: the examiner’s 103 rejections teach the aforementioned limitations.
Argument #3:
Issue: The appellant is arguing that the Soltys reference fails to teach all the limitations of claim 3 (i.e. the limitations of “The random outcome generating apparatus of claim 1 wherein there are at least three distinct and different sets of rank symbols or sets of point symbols and the back side of each of the at least 52 physical playing cards having one of three and fewer than 5 visually different secondary symbol indicators, and each of the at least three visually different secondary indicators on playing cards having a specific one of the three distinct and different sets of rank symbols on faces of the at least 52 playing cards“) (Remarks, page 18).
Analysis: The Soltys reference discloses there are at least three distinct and different sets of rank symbols or sets of point symbols (i.e. the at least three distinct and different sets shown in FIG. 3) and the back side of each of the at least 52 physical playing cards having one of three and fewer than 5 visually different secondary symbol indicators, and each of the at least three visually different secondary indicators on playing cards having a specific one of the three distinct and different sets of rank symbols on faces of the at least 52 playing cards (Claim 49 and paragraphs 84 – 86 and FIG. 3)
Conclusion: The Soltys reference discloses all the limitations of claim 3.

Argument #4:
Issue: The appellant is arguing that the Soltys reference fails to teach all the limitations of claim 4 (i.e. the limitations of “ The random outcome-generating apparatus of claim 3 wherein the at least three distinct and different sets of rank symbols or sets of 
Analysis: The Soltys reference discloses at least three distinct and different sets of rank symbols or sets of point symbols on the back side on the at least 52 physical playing cards consist of  the sets of the rank symbols or sets of point symbols including ranges of ranks comprising ranks of only 2, 3, 4 and 5, ranks of 6, 7, 8 and 9 and ranks of 10, Jack, Queen, King and Ace (Claims 4, 5 and 49; paragraphs 84 – 86; FIG. 3).
Conclusion: The Soltys reference discloses all the limitations of claim 4.

Argument #5:
Issue: The appellant is arguing that the Soltys reference fails to teach all the limitations of claims 21 - 28 (i.e. the limitations of “The random outcome generator of claim 3 wherein there are exactly three visually different secondary symbol indicators that provide only partial information about the at least 12 different rank symbols or 12 different point symbols on the face side of each of the at least 48 playing cards“) (Remarks, pages 19 - 20).
Analysis: The Soltys reference discloses there are exactly three visually different secondary symbol indicators that provide only partial information about the at least 12 different rank symbols or 12 different point symbols on the face side of each of the at least 48 playing cards (Claim 49 and paragraphs 84 – 86 and FIG. 3).
Conclusion: The Soltys reference discloses all the limitations of claims 21 - 28.

Conclusion
Furthermore, all of appellants arguments above are directed to printed matter and there is no unobvious functional relationship between the printed matter and substrate for all of appellants arguments regarding  printed matter.  Therefore, no patentable weight is given to the printed matter.  See in re Gulack.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEI LEE/Examiner, Art Unit 3715                                                                                                                                                                                                        Conferees:

/KANG HU/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        

/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.